Citation Nr: 0806079	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-09 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the RO.

The veteran requested a hearing at the Board in Washington, 
DC in his March 2006 Substantive Appeal.  He was scheduled 
for such a hearing in November 2007, but he failed to report 
for that hearing or provide an explanation for this.  
Consequently, without more from the veteran, his hearing 
request must be deemed to have been withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2007).  

In his March 2006 Substantive Appeal, the veteran also makes 
claims of service connection for post-traumatic stress 
disorder (PTSD), disability of the teeth and disability of 
the feet.  These matter are referred back to the RO for the 
proper disposition.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
finding referable to a diagnosed low back condition during 
service or for many years thereafter.  

2.  The current lumbar disc disease is not shown to be due to 
an injury or other event or incident of the veteran's period 
of active service.  



CONCLUSION OF LAW

The veteran's low back disability including that due to 
lumbar spine disc disease is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
any arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in March and August 2004 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, the VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued prior to the 
appealed October 2004 rating decision.  Moreover, as 
indicated, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board notes that the service medical records are devoid 
of complaints or findings referable to a low back disorder.  
The separation examination was negative for pertinent 
abnormality. 

The records from service do show that the veteran underwent a 
procedure for incision and drainage of an abscess of the 
right buttock in April 1974.  In July 1997, he underwent a 
proctoscopy and anal fistulotomy for drainage from the site 
of an incision scar to the right of the anus.  

The postservice medical evidence includes records referable 
to treatment with private health care providers for various 
conditions.  In September 1979, the veteran was seen for 
complaints of back pain, vomiting and frequency of urination 
in September 1979.  

An April 1992 medical record indicated that there was mild 
sclerosis about the facet joints at L5-S1.  In a July 1992 
record, the veteran was diagnosed with low back pain with 
right sciatica, facet syndrome at L5-S1, and left 
sacroiliitis.  

A June 1994 VA general examination indicated that the veteran 
had normal curvature of the spine and a normal range of 
motion.  

Other medical records show that the veteran was seen by a 
private doctor in December 1995 for low back pain with 
radiation down both of his legs.  It was noted by way of 
history that an accident in 1988 had initiated his lumbar 
radiculopathy.  The impression was that of chronic lumbar 
radiculopathy.  

In connection with ongoing treatment, a private health care 
provider noted that the veteran was moderately disabled due 
to his back. in April 2003.  He was noted to have 
degenerative disc disease with a probable herniated nucleus 
pulposis on the right at L4-5.  In November 2004, the veteran 
presented at private medical facility for referral regarding 
a 'ruptured' lumbar disc at L2-3.  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
back disorder.  Such opinions are "necessary" under 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159 when: (1) there 
is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  

In this case, the medical evidence serves to establish the 
current nature of the veteran's claimed low back disorder.  
However, there is no competent evidence linking the claimed 
back disorder to a documented event or incident of the 
veteran's period of active service.  Thus, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran's claim.  

The veteran's current assertions of having received medical 
care for a back condition in service are not supported by 
other more reliable evidence in the file.  This evidence 
shows that he was seen on one occasion for nonspecific 
complaints including for back pain after service in 1979 and 
was first documented as having back pathology after he was 
injured in an accident in 1988.  

Significantly, the veteran does not identify an episode of 
trauma or other specific incident in service as the cause of 
his low back problems.  On this record, without more 
specificity, a VA examination could not provide a reasonable 
basis for substantiating the veteran's claim.  Accordingly, 
the Board finds in this case that an examination with an 
etiology opinion is not "necessary" to decide the appeal  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The medical evidence on review does not present a nexus for 
linking the current low back disc pathology to service or 
serve to establish a continuity of low back symptomatology 
dating from service.  To this extent, the Board finds the 
veteran's lay assertions to be of limited probative value for 
the purpose of deciding this appeal.  

The only evidence of record supporting the claim are these 
lay statements by the veteran.  However, he is not shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or competent opinion as to medical 
causation.  

As such, a lay opinion cannot constitute competent medical 
evidence and lacks all probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

In the absence of competent nexus evidence in this case, the 
Board finds the preponderance of the evidence is clearly 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  Hence, the appeal must be 
denied.  



ORDER

Service connection for a claimed low back disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


